     LIONEL Z. GLANCY (#134180)
 1     lglancy@glancylaw.com
     JOSHUA L. CROWELL (#295411)
 2     jcrowell@glancylaw.com
     GARTH SPENCER
 3     gspencer@glancylaw.com
     GLANCY PRONGAY & MURRAY LLP
 4   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 5   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 6
     LAWRENCE P. EAGEL
 7    eagel@bespc.com
     DAVID J. STONE (#208961)
 8    stone@bespc.com
     MELISSA A. FORTUNATO (#319767)
 9    henderson@bespc.com
     BRAGAR EAGEL & SQUIRE, P.C.
10   885 Third Avenue, Suite 3040
     New York, New York 10022
11   Telephone: (212) 308-5858
     Facsimile: (212) 486-0462
12
     Attorneys for Lead Plaintiffs Robert Wolfson and Frank
13   Pino and Co-Lead Counsel for the Class
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
     ROBERT CRAGO, Individually And On Behalf             Case No. 3:16-cv-3938-RS
17   Of All Others Similarly Situated,
                                                          CLASS ACTION
18
                          Plaintiff,
                                                          JOINT STIPULATION AND [PROPOSED]
19
            v.                                            ORDER FOR EXTENSION OF CLASS
20                                                        CERTIFICATION SCHEDULE
     CHARLES SCHWAB & CO., INC., and THE
21   CHARLES SCHWAB CORPORATION,
22                        Defendants.
23

24

25

26

27

28

                                       STIPULATION AND [PROPOSED] ORDER
                                              Case No. 16-cv-3938-RS
            Pursuant to Local Rule 6-2, Lead Plaintiffs Robert Wolfson and Frank Pino and named
 1
     plaintiff Scott Posson (“Plaintiffs”), and Defendants Charles Schwab & Co., Inc. and The Charles
 2
     Schwab Corporation (“Defendants” or “Schwab” and, together with Plaintiffs, the “Parties”), by and
 3
     through their respective counsel, for good cause, hereby stipulate as follows:
 4
            WHEREAS, on June 21, 2018, the Court entered a Case Management Scheduling Order
 5
     setting the case schedule through the class certification hearing (ECF No. 136);
 6
            WHEREAS, the Parties have engaged in class certification and merits discovery and are
 7
     continuing to meet and confer in good faith regarding outstanding issues;
 8
            WHEREAS, in connection with class certification discovery, Plaintiffs seek from third-party
 9
     UBS Securities, LLC (“UBS”) the production of additional data regarding trade orders that Schwab
10
     routed to UBS during the Class Period;
11
            WHEREAS, Plaintiffs have met and conferred with UBS on multiple occasions regarding
12
     the scope of the order data production, a negotiation that Plaintiffs believe has presented several
13
     complex and novel issues;
14
            WHEREAS, Plaintiffs are hopeful that they will be able to reach an agreement with UBS,
15
     but need an extension of the current class certification deadlines to allow them to obtain the trade
16
     order data;
17
            WHEREAS, at Plaintiffs’ request, Defendants have agreed, with the Court’s approval, to
18
     modify the Case Management Scheduling Order to extend the deadlines through the class
19
     certification hearing;
20
            WHEREAS, this is the Parties first request for an extension of the deadlines in the Case
21
     Management Scheduling Order;
22
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO
23
     APPROVAL BY THIS COURT, as follows:
24
            The deadlines through the class certification hearing shall be as follows:
25

26

27

28
                                                     -1-
                                     STIPULATION AND [PROPOSED] ORDER
                                            Case No. 16-cv-3938-RS
             Event                                                 Deadline
 1
      Pre-class certification fact depositions                     March 29, 2019
 2
      Plaintiffs’ expert disclosures and report(s) concerning      April 15, 2019
 3    class certification (including any backup materials)

 4    Defendants’ expert disclosures and report(s) concerning      July 1, 2019
      class certification (including any backup materials)
 5    Plaintiffs’ rebuttal report(s) concerning class              August 16, 2019
 6    certification (including any backup materials)
      Expert depositions concerning class certification            September 3 - 13, 2019
 7
      Plaintiffs’ class certification motion and Daubert           October 4, 2019
 8    challenges
 9    Defendants’ class certification opposition, Daubert          December 4, 2019
      challenges, and Daubert opposition
10
      Plaintiffs’ reply brief, opposition to Daubert challenges,   December 20, 2019
11    and reply to Daubert challenges of Defendants’
      expert(s)
12
      Defendants’ reply to Daubert challenges of Plaintiffs’       January 13, 2020
13    experts
      Class Certification Hearing                                  TBD (as soon as practicable
14
                                                                   on a date convenient to the
15                                                                 Court) January 30, 2020 at 1:30 pm.

16         IT IS SO STIPULATED.
17
     Dated: December 12, 2018                           GLANCY PRONGAY & MURRAY LLP
18

19
                                                        By: /s/ Joshua L. Crowell
20                                                      Joshua L. Crowell (#295411)
                                                        jcrowell@glancylaw.com
21                                                      Lionel Glancy (#134180)
                                                        lglancy @glancylaw.com
22                                                      Vahe Mesropyan (#307244)
                                                        vmesropyan@glancylaw.com
23                                                      Garth Spencer
                                                        gspencer@glancylaw.com
24                                                      1925 Century Park East, Suite 2100
                                                        Los Angeles, California 90067
25                                                      Telephone: (310) 201-9150
                                                        Facsimile: (310) 201-9160
26
                                                        Attorneys for Lead Plaintiff Frank Pino and Co-
27                                                      Lead Counsel for the Class

28
                                                    -2-
                                     STIPULATION AND [PROPOSED] ORDER
                                            Case No. 16-cv-3938-RS
                    BRAGAR EAGEL & SQUIRE, P.C.
 1                  Lawrence P. Eagel
                    eagel@bespc.com
 2                  David J. Stone (#208961)
                    stone@bespc.com
 3                  Melissa A. Fortunato (#319767)
                    fortunato@bespc.com
 4                  885 Third Avenue, Suite 3040
                    New York, New York 10022
 5                  Telephone: (212) 308-5858
                    Facsimile: (212) 486-0462
 6
                    Attorneys for Lead Plaintiff Robert Wolfson and
 7                  Co-Lead Counsel for the Class
 8                  LEVI & KORSINSKY, LLP
                    Eduard Korsinsky
 9
                    nporritt@zlk.com
10                  Nicholas I. Porritt
                    nporritt@zlk.com
11                  Nancy A. Kulesa
                    nkulesa@zlk.com
12                  Christopher J. Kupka
13                  ckupka@zlk.com
                    30 Broad Street, 24th Floor
14                  New York, New York 10004
                    Telephone: (212) 363-7500
15                  Facsimile: (212) 363-7171
16                  Attorneys for Plaintiff Scott Posson
17

18

19

20

21

22

23

24

25

26

27

28
                 -3-
     STIPULATION AND [PROPOSED] ORDER
            Case No. 16-cv-3938-RS
     Dated: December 12, 2018                  ARNOLD & PORTER
 1

 2
                                               By:     Gilbert R. Serota
 3                                             Gilbert R. Serota
                                               gilbert.serota@arnold.porter.com
 4                                             Three Embarcadero Center, 10th Floor
                                               San Francisco, CA 94111-4024
 5                                             Telephone: (415) 471-3170
                                               Facsimile: (415) 471-3400
 6
                                               Attorneys for Defendants
 7
                                               SIDLEY AUSTIN LLP
 8                                             Alex Kaplan
                                               ajkaplan@sidley.com
 9                                             Jon W. Muenz
                                               jmuenz@sidley
10                                             787 Seventh Avenue
                                               New York, NY 10019
11                                             Telephone: (212) 839-5300
                                               Facsimile: (212) 839-5599
12
                                               Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -4-
                                STIPULATION AND [PROPOSED] ORDER
                                       Case No. 16-cv-3938-RS
                                               ATTESTATION
 1

 2             I, Joshua L. Crowell, am the ECF User whose identification and password are being used to

 3   file this Joint Stipulation and [Proposed] Order for Extension of Class Certification Schedule. In

 4   compliance with Local Rule 5-1(i)(3), I hereby attest that Counsel for Defendants concur in this
 5
     filing.
 6

 7
     DATED: December 12, 2018                                         Joshua L. Crowell
 8                                                                     Joshua L. Crowell

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
                                      STIPULATION AND [PROPOSED] ORDER
                                             Case No. 16-cv-3938-RS
                                            [PROPOSED] ORDER
 1
            Based on the Parties’ stipulation and the good cause described therein, the Court GRANTS
 2
     this stipulation. The following schedule shall apply:
 3

 4            Event                                                 Deadline
       Pre-class certification fact depositions                     March 29, 2019
 5
       Plaintiffs’ expert disclosures and report(s) concerning      April 15, 2019
 6     class certification (including any backup materials)
 7     Defendants’ expert disclosures and report(s) concerning      July 1, 2019
       class certification (including any backup materials)
 8
       Plaintiffs’ rebuttal report(s) concerning class              August 16, 2019
 9     certification (including any backup materials)
       Expert depositions concerning class certification            September 3 - 13, 2019
10
       Plaintiffs’ class certification motion and Daubert           October 4, 2019
11     challenges
12     Defendants’ class certification opposition, Daubert          December 4, 2019
       challenges, and Daubert opposition
13
       Plaintiffs’ reply brief, opposition to Daubert challenges,   December 20, 2019
14     and reply to Daubert challenges of Defendants’
       expert(s)
15
       Defendants’ reply to Daubert challenges of Plaintiffs’       January 13, 2020
16     experts

17     Class Certification Hearing                                  TBD (as soon as practicable
                                                                    on a date convenient to the
18                                                                  Court) January 30, 2020 at 1:30 pm

19

20          IT IS SO ORDERED.
21

22   DATED: __________________
             12/13/18
                                                                      Hon. Richard Seeborg
23                                                                   U.S. District Court Judge

24

25

26

27

28
                                                     -6-
                                      STIPULATION AND [PROPOSED] ORDER
                                             Case No. 16-cv-3938-RS
